$100,000,000 CREDIT AGREEMENT BERRY PETROLEUM COMPANY as Borrower and SOCIETEGENERALE as Administrative Agent SG AMERICAS SECURITIES, LLC and BNP PARIBAS SECURITIES CORP. as Co-Lead Arrangers and Joint Book Runners BNPPARIBAS as Documentation Agent and CERTAIN FINANCIAL INSTITUTIONS as Lenders July 30, TABLE OF CONTENTS Page ARTICLE I - - Definitions and References 1 Section 1.1. Defined Terms 1 Section 1.2. Exhibits and Schedules; Additional Definitions 21 Section 1.3. Amendment of Defined Instruments 21 Section 1.4. References and Titles 21 Section 1.5. Calculations and Determinations 21 Section 1.6. Joint Preparation; Construction of Indemnities and Releases 22 ARTICLE II - - The Loans and Letters of Credit 22 Section 2.1. Commitments to Lend; Notes 22 Section 2.2. Requests for New Loans 22 Section 2.3. Continuations and Conversions of Existing Loans 23 Section 2.4. Use of Proceeds 24 Section 2.5. Interest Rates and Fees 24 Section 2.6. Optional Prepayments 25 Section 2.7. Mandatory Prepayments 25 Section 2.8. Decrease in Aggregate Commitment 26 Section 2.9. Obligations of Lenders Several 26 ARTICLE III - - Payments to Lenders 26 Section 3.1. General Procedures 26 Section 3.2. Increased Costs 27 Section 3.3. Illegality 28 Section 3.4. Funding Losses 28 Section 3.5. Taxes 29 Section 3.6. Alternative Rate of Interest 30 Section 3.7. Mitigation Obligations; Replacement of Lenders 30 ARTICLE IV - - Conditions Precedent to Lending 32 Section 4.1. Documents to be Delivered 32 Section 4.2. Additional Conditions Precedent 35 ARTICLE V - - Representations and Warranties 36 Section 5.1. No Default 36 Section 5.2. Organization and Good Standing 36 Section 5.3. Authorization 36 Section 5.4. No Conflicts or Consents 36 Section 5.5. Enforceable Obligations 37 Section 5.6. Initial Financial Statements 37 Section 5.7. Other Obligations and Restrictions 37 Section 5.8. Full Disclosure 37 Section 5.9. Litigation 38 Section 5.10. Labor Disputes and Acts of God 38 Section 5.11. ERISA Plans and Liabilities 38 Section 5.12. Environmental and Other Laws 39 Section 5.13. Names and Places of Business 39 Section 5.14. Borrower's Subsidiaries 39 Section 5.15. Government Regulation 40 Section 5.16. Solvency 40 Section 5.17. Title to Properties; Licenses 40 Section 5.18. Leases and Contracts; Performance of Obligations 40 Section 5.19. Gas Imbalances, Prepayments 41 Section 5.20. Operation of Mineral Interests 41 Section 5.21. Regulation U 42 ARTICLE VI - - Affirmative Covenants of Borrower 42 Section 6.1. Payment and Performance 42 Section 6.2. Books, Financial Statements and Reports 42 Section 6.3. Other Information and Inspections 45 Section 6.4. Notice of Material Events and Change of Address 45 Section 6.5. Maintenance of Properties 46 Section 6.6. Maintenance of Existence and Qualifications 46 Section 6.7. Payment of Trade Liabilities, Taxes, etc 46 Section 6.8. Insurance 46 Section 6.9. Performance on Borrower's Behalf 47 Section 6.10. Interest 47 Section 6.11. Compliance with Agreements and Law 47 Section 6.12. Environmental Matters; Environmental Reviews 47 Section 6.13. Evidence of Compliance 48 Section 6.14. Bank Accounts; Offset 48 Section 6.15. Guaranties of Borrower's Subsidiaries 48 Section 6.16. Mortgaged Property Covenants 48 ARTICLE VII - - Negative Covenants of Borrower 49 Section 7.1. Indebtedness 49 Section 7.2. Limitation on Liens 49 Section 7.3. Hedging Contracts 50 Section 7.4. Limitation on Mergers, Issuances of Securities 52 Section 7.5. Limitation on Sales of Property 52 Section 7.6. Limitation on Dividends, Stock Repurchases and Subordinated Debt 53 Section 7.7. Limitation on Acquisitions, Investments; and New Businesses 53 Section 7.8. Limitation on Credit Extensions 54 Section 7.9. Transactions with Affiliates 54 Section 7.10. Prohibited Contracts 54 Section 7.11. Current Ratio 55 Section 7.12. EBITDAX to Total Funded Debt Ratio 55 ARTICLE VIII - - Events of Default and Remedies 55 Section 8.1. Events of Default 55 Section 8.2. Remedies 57 Section 8.3. Application of Proceeds After Acceleration 58 ARTICLE IX - - Administrative Agent 58 Section 9.1. Appointment and Authority 58 Section 9.2. Exculpation Provisions 58 Section 9.3. Reliance by Administrative Agent 59 Section 9.4. Non-Reliance on Administrative Agent and Other Lenders 59 Section 9.5. Rights as Lender 60 Section 9.6. Sharing of Set-Offs and Other Payments 60 Section 9.7. Investments 60 Section 9.8. Resignation of Administrative Agent 61 Section 9.9. Delegation of Duties 61 Section 9.10. No Other Duties, etc 61 Section 9.11. Administrative Agent May File Proofs of Claim 62 Section 9.12. Guaranty Matters 62 ARTICLE X - - Miscellaneous 62 Section 10.1. Waivers and Amendments; Acknowledgments 62 Section 10.2. Survival of Agreements; Cumulative Nature 64 Section 10.3. Notices; Effectiveness; Electronic Communication 64 Section 10.4. Payment of Expenses; Indemnity 65 Section 10.5. Successors and Assigns; Assignments 67 Section 10.6. Confidentiality 69 Section 10.7. Governing Law; Submission to Process 70 Section 10.8. Limitation on Interest 70 Section 10.9. Termination; Limited Survival 70 Section 10.10. Severability 71 Section 10.11. Counterparts; Fax 71 SECTION 10.12. WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC 71 Section 10.13. USA Patriot Act 72 Schedules and Exhibits: Schedule 1 - Lenders Schedule Schedule 2 - Insurance Schedule Schedule 3 - Subject Drilling Rigs Schedule 4 - Addresses of Lenders for Notices Exhibit A - Promissory Note Exhibit B - Borrowing Notice Exhibit C - Continuation/Conversion Notice Exhibit D - Compliance Certificate Exhibit E - Opinion of Counsel for Restricted Persons Exhibit F - Assignment and Assumption Agreement CREDIT AGREEMENT THIS CREDIT AGREEMENT is made as of July 30, 2008, by and among BERRY PETROLEUM COMPANY, a Delaware corporation (herein called "Borrower"), SOCIETE GENERALE, individually and as administrative agent (herein called "Administrative Agent"), and the Lenders referred to below. Borrower, Lenders, and Administrative Agent hereby agree as follows: ARTICLE I - - Definitions and References Section 1.1.Defined Terms.As used in this Agreement, each of the following terms has the meaning given to such term in this Section 1.1 or in the sections and subsections referred to below: "Act" has the meaning given to such term in Section 10.13. "Adjusted Base Rate" means, for any day, the Base Rate plus the Base Rate Margin for such day, provided that the Adjusted Base Rate charged by any Person shall never exceed the Highest Lawful Rate. "Adjusted EBITDAX" means, for any period, EBITDAX for such period adjusted (a) as permitted and in accordance with Article 11 of Regulation S-X promulgated by the SEC, and (b) to give effect to any acquisition or divestiture made by Borrower or any of its Consolidated subsidiaries during such period as if such transactions had occurred on the first day of such period, regardless of whether the effect is positive or negative. "Adjusted Eurodollar Rate" means, for any Eurodollar Loan for any day during any Interest Period therefor, the rate per annum equal to the sum of (a) the Eurodollar Margin for such day plus (b) the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by Administrative Agent to be equal to the quotient obtained by dividing (i) the Eurodollar Rate for such Eurodollar Loan for such Interest Period by (ii) 1 minus the Reserve Requirement for such Eurodollar Loan for such Interest Period, provided that no Adjusted Eurodollar Rate charged by any Person shall ever exceed the Highest Lawful Rate.The Adjusted Eurodollar Rate for any Eurodollar Loan shall change whenever the Eurodollar Margin or the Reserve Requirement changes. "Administrative Agent" means SociEtEGEnErale, as Administrative Agent hereunder, and its successors in such capacity. "Administrative Questionnaire" means an Administrative Questionnaire in a form supplied by Administrative Agent. "Affiliate" means, as to any Person, each other Person that directly or indirectly (through one or more intermediaries or otherwise) controls, is controlled by, or is under common control with, such Person.A Person shall be deemed to be "controlled by" any other Person if such other Person possesses, directly or indirectly, power (a)to vote 10% or more of the Equity Interests in such Person (on a fully diluted basis) having ordinary voting power for the election of directors or similar managing group; or (b)to direct or cause the direction of the management and policies of such Person whether by contract or otherwise. "Aggregate Commitment" means the aggregate amount of the Commitments of the Lenders; provided that in no event shall the Aggregate Commitment exceed the Maximum Credit Amount. "Agreement" means this Credit Agreement. "Applicable Lending Office" means, with respect to each Lender, such Lender's Domestic Lending Office in the case of Base Rate Loans and such Lender's Eurodollar Lending Office in the case of Eurodollar Loans. "Approved Fund" means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. "Assignment and Assumption" means an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by Section 10.5), and accepted by Administrative Agent, in substantially the form of Exhibit F or any other form approved by Administrative Agent. "Availability" means on any day during the Commitment Period, the unused portion of the Aggregate Commitment, determined for such day by deducting the Facility Usage from the Aggregate Commitment. "Base Rate" means, for any day, the rate per annum equal to the higher of (a) the Federal Funds Rate for such day plus one-half of one percent (0.5%) and (b) the Prime Rate for such day.Any change in the Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be effective on the effective date of such change in the Prime Rate or Federal Funds Rate.As used in this definition, "Prime Rate" means, at any time, the per annum rate of interest most recently announced within Societe Generale at its principal office in New York, New York as its Prime Rate, with the understanding that Societe Generale's Prime Rate is one of its base rates and serves as the basis upon which effective rates of interest are calculated for those loans making reference thereto, and is evidenced by the recording thereof after its announcement in such internal publication or publications as Societe Generale may designate.Each change in the Prime Rate will be effective on the day the change is announced within SocieteGenerale. "Base Rate Loan" means a Loan which does not bear interest at the Adjusted Eurodollar Rate. 2 "Base Rate Margin" means on any day (a) on or before October 13, 2008, 4.00% per annum, and (b) after October 13, 2008, 4.50% per annum. "Borrowing" means (a) a borrowing of new Loans of a single Type, and in the case of Eurodollar Loans, with the same Interest Period, pursuant to Section 2.2, or (b) a Continuation or Conversion of existing Loans into a single Type (and, in the case of Eurodollar Loans, with the same Interest Period) pursuant to Section 2.3. "Borrowing Notice" means a written or telephonic request, or a written confirmation, made by Borrower which meets the requirements of Section 2.2. "Business Day" means a day, other than a Saturday or Sunday, on which commercial banks are open for business with the public in New York, New York.Any Business Day in any way relating to Eurodollar Loans (such as the day on which an Interest Period begins or ends) must also be a day on which, in the judgment of Administrative Agent, significant transactions in dollars are carried out in the interbank eurocurrency market. "Capital Lease" means a lease with respect to which the lessee is required concurrently to recognize the acquisition of an asset and the incurrence of a liability in accordance with GAAP. "Capital Lease Obligation" means, with respect to any Person and a Capital Lease, the amount of the obligation of such Person as the lessee under such Capital Lease which should, in accordance with GAAP, appear as a liability on the balance sheet of such Person. "Capital Markets Event" means (a) the consummation by Borrower of a public or private offering of any of its Equity Interest or (b) the issuance by Borrower of any high yield public or private notes in any amount. "Cash Equivalents" means Investments in: (a)marketable obligations, maturing within twelve months after acquisition thereof, issued or unconditionally guaranteed by the United States of America or an instrumentality or agency thereof and entitled to the full faith and credit of the United States of America; (b)demand deposits, and time deposits (including certificates of deposit) maturing within twelve months from the date of deposit thereof, with any office of any Lender or with a domestic office of any national or state bank or trust company which is organized under the Laws of the United States of America or any state therein, which has capital, surplus and undivided profits of at least $500,000,000, and whose long term certificates of deposit are rated at least A2 by Moody's or A by S & P; (c)repurchase obligations with a term of not more than seven days for underlying securities of the types described in subsection (a) above entered into with any commercial bank meeting the specifications of subsection (b) above; (d)open market commercial paper, maturing within 270 days after acquisition thereof, which are rated at least P-1 by Moody's or A-1 by S & P; and 3 (e)money market or other mutual funds substantially all of whose assets comprise securities of the types described in subsections (a) through (d) above. "Change in Law" means the occurrence, after the date of this Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c) the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. "Change of Control" means the occurrence of either of the following events: (a) any Person or two or more Persons acting as a group shall acquire beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the Securities Act of 1934, as amended, and including holding proxies to vote for the election of directors other than proxies held by Borrower's management or their designees to be voted in favor of Persons nominated by Borrower's Board of Directors) of 30% or more of the outstanding voting securities of Borrower, measured by voting power (including both common stock and any preferred stock or other equity securities entitling the holders thereof to vote with the holders of common stock in elections for directors of Borrower) or (b) one-third or more of the directors of Borrower shall consist of Persons not nominated by Borrower's Board of Directors (not including as Board nominees any directors which the Board is obligated to nominate pursuant to shareholders agreements, voting trust arrangements or similar arrangements). "Closing Date" means the date on which all of the conditions precedent set forth in Section 4.1 and Section 4.2 shall have been satisfied or waived. "Commitment" means, for each Lender, the obligation of such Lender to make Loans to Borrower in an aggregate amount not exceeding the amount set forth on the Lenders Schedule or as set forth in any Assignment and Assumption relating to any assignment that has become effective pursuant to Section 10.5, as such amount may be modified from time to time pursuant to the terms hereof; provided that no Lender's Commitment shall ever exceed such Lender's Percentage Share of the Aggregate Commitment. "Commitment Fee Rate" means, on any day, 0.50% per annum. "Commitment Period" means the period from and including the Closing Date until the Maturity Date (or, if earlier, the day on which the obligations of Lenders to make Loans hereunder have been terminated or the Notes first become due and payable in full). "Compliance Certificate" means a compliance certificate in the form of the attached Exhibit D signed by theChief Financial Officer, Treasurer or Controller of Borrower. "Consolidated" refers to the consolidation of any Person, in accordance with GAAP, with its properly consolidated subsidiaries.References herein to a Person's Consolidated financial statements, financial position, financial condition, liabilities, etc. refer to the consolidated financial statements, financial position, financial condition, liabilities, etc. of such Person and its properly consolidated subsidiaries. 4 "Continuation" shall refer to the continuation pursuant to Section 2.3 hereof of a Eurodollar Loan as a Eurodollar Loan from one Interest Period to the next Interest Period. "Continuation/Conversion Notice" means a written or telephonic request, or a written confirmation, made by Borrower which meets the requirements of Section 2.3. "Conversion" shall refer to a conversion pursuant to Section 2.3 or ARTICLE III of one Type of Loan into another Type of Loan. "Core Acquisitions and Investments" means (i) acquisitions of Mineral Interests and acquisitions of assets used in the producing, drilling, transportation, processing, refining or marketing of petroleum products that are related to Borrower's producing Mineral Interests, and (ii) acquisitions of or Investments in Persons engaged primarily in the business of acquiring, developing and producing Mineral Interests or transporting, processing, refining or marketing petroleum products that are related to Borrower's producing Mineral Interests; provided that with respect to any acquisition or Investment described in this clause (ii), either (A) immediately after making such acquisition or Investment, Borrower shall own at least fifty-one percent (51%) of the Equity Interests of such Person, measured by voting power, or (B) such Person shall not be a publicly traded entity and such acquisition or Investment shall be related to the business and operations of Borrower or one of its Subsidiaries. "Current Assets" means the sum of the current assets of Borrower and its Consolidated Subsidiaries at such time, plus the Availability at such time, but excluding, for purposes of this definition any non-cash gains for any Hedging Contract resulting from the requirements at such time of SFAS 133 or any replacement accounting standard. "Current Liabilities" means the current liabilities of Borrower and its Consolidated Subsidiaries at such time, but excluding for purposes of this definition, (i) any non-cash losses or charges on any Hedging Contract resulting from the requirement at such time of SFAS 133 or any replacement accounting standard and (ii) current maturities of the Obligations. "Default" means any Event of Default and any default, event or condition which would, with the giving of any requisite notices and the passage of any requisite periods of time, constitute an Event of Default. "Default Rate" means, at the time in question (a) with respect to any Base Rate Loan, the rate per annum equal to three percent (3%) above the Adjusted Base Rate then in effect and (b) with respect to any Eurodollar Loan, the rate per annum equal to three percent (3%) above the Adjusted Eurodollar Rate then in effect for such Loan, provided in each case that no Default Rate charged by any Person shall ever exceed the Highest Lawful Rate. "Disclosure Letter" means the letter of even date with the Agreement from Borrower to the Agent. "Disclosure Report" means either a notice given by Borrower under Section 6.4 or a certificate given by Borrower's Chief Financial Officer under Section 6.2(b). 5 "Dividend" means any dividend or other distribution made by a Restricted Person on or in respect of any stock, partnership interest, or other equity interest in such Restricted Person or any other Restricted Person (including any option or warrant to buy such an equity interest), excluding Stock Repurchases. "Domestic Lending Office" means, (a) with respect to any Lender, the office of such Lender specified as its "Domestic Lending Office" below its name on the Lenders Schedule, or such other office as such Lender may from time to time specify to Borrower and Administrative Agent and (b) with respect to Administrative Agent, the office, branch, or agency through which it administers this Agreement. "Domestic Subsidiary" means any Subsidiary that is organized under the laws of any political subdivision of the United States. "EBITDAX" means, for any period, the sum of (without duplication, and without giving effect to any extraordinary losses or gains during such period) the following determined on a Consolidated basis (1) Net Income during such period, plus (2) all interest paid or accrued during such period on Indebtedness (including amortization of original issue discount and the interest component of any deferred payment obligations and capital lease obligations) which was deducted in determining such Net Income, plus (3) all income taxes which were deducted in determining such Net Income, plus (4) all depreciation, amortization (including amortization of goodwill and debt issue costs), depletion, accretion and other non-cash charges (including any provision for the reduction in the carrying value of assets recorded in accordance with GAAP) which were deducted in determining such Net Income, plus (5) all exploration expenses which were deducted in determining such Net Income, minus (6) all non-cash items of income which were included in determining such Net Income. "Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved Fund, and (d) any other Person (other than a natural person), approved by (i) Administrative Agent and (ii) unless a Default has occurred and is continuing, Borrower (each such approval not to be unreasonably withheld or delayed); provided that notwithstanding the foregoing, "Eligible Assignee" shall not include Borrower or any of Borrower's Affiliates or Subsidiaries. "Engineering Report" means the Initial Engineering Report and each engineering report delivered pursuant to Section 6.2. "Environmental Laws" means any and all Laws relating to the environment or to emissions, discharges, releases or threatened releases of pollutants, contaminants, chemicals, or industrial, toxic or hazardous substances or wastes into the environment including ambient air, surface water, ground water, or land, or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal, transport, or handling of pollutants, contaminants, chemicals, or industrial, toxic or hazardous substances or wastes. "Equity Interest" means (i) with respect to any corporation, the capital stock of such corporation, (ii) with respect to any limited liability company, the membership interests in such limited liability company, (iii) with respect to any partnership or joint venture, the partnership or joint venture interests therein, and (iv) with respect to any other legal entity, the ownership interests in such entity. 6 "ERISA" means the Employee Retirement Income Security Act of 1974, as amended from time to time, and any successor statutes or statute, together with all rules and regulations promulgated with respect thereto. "ERISA Affiliate" means each Restricted Person and all members of a controlled group of corporations and all trades or businesses (whether or not incorporated) under common control that, together with such Restricted Person, are treated as a single employer under Section 414 of the Internal Revenue Code. "ERISA Plan" means any employee pension benefit plan subject to Title IV of ERISA maintained by any ERISA Affiliate with respect to which any Restricted Person has a fixed or contingent liability. "Eurodollar Lending Office" means, with respect to any Lender, the office of such Lender specified as its "Eurodollar Lending Office" below its name on the Lenders Schedule (or, if no such office is specified, its Domestic Lending Office), or such other office of such Lender as such Lender may from time to time specify to Borrower and Administrative Agent. "Eurodollar Loan" means a Loan that bears interest at the Adjusted Eurodollar Rate. "Eurodollar Margin" means, on any day (a) on or before October 13, 2008, 3.00%per annum, and (b) after October 13, 2008, 3.50%per annum. "Eurodollar Rate" means, for any Eurodollar Loan within a Borrowing and with respect to the related Interest Period therefor, (a) the interest rate per annum (carried out to the fifth decimal place) equal to the applicable London interbank offered rate for deposits in the requested currency appearing on the Reuters Reference LIBOR01 page for such currency as of 11:00 a.m. (London time) two Business Days prior to the first day of such Interest Period, or (b) in the event the rate referenced in the preceding subsection (a) does not appear on such page or service or such page or service shall cease to be available, the rate per annum (carried out to the fifth decimal place) equal to the rate determined by Administrative Agent to be the offered rate on Page BBAM of the Bloomberg Financial Market Information Service as of 11:00 a.m. (London time) two Business Days prior to the first day of such Interest Period, or (c) in the event the rates referenced in the preceding subsections (a) and (b) are not available, the rate per annum determined by Administrative Agent as the rate of interest at which deposits in U.S. dollars (for delivery on the first day of such Interest Period) in same day funds in the approximate amount of the applicable Eurodollar Loan and with a term equivalent to such Interest Period would be offered by Societe Generale or one of its Affiliate banks to major banks in the London interbank market at their request at approximately 11:00 a.m. (London time) two Business Days prior to the first day of such Interest Period. "Event of Default" has the meaning given to such term in Section 8.1. "Excluded Taxes" means, with respect to Administrative Agent, any Lender, LC Issuer or any other recipient of any payment to be made by or on account of any obligation of Borrower hereunder, (a) taxes imposed on or measured by its overall net income (however denominated), and franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any political subdivision thereof) under the laws of which such recipient is organized or in which its principal office is located or, in the case of any Lender, in which its Applicable Lending Office is located, (b) any branch profits taxes imposed by the United States of America or any similar tax imposed by any other jurisdiction in which Borrower is located; and (c) in the case of a Foreign Lender (other than an assignee pursuant to a request by Borrower under Section 3.7(b), any withholding tax that is imposed on amounts payable to such Foreign Lender at the time such Foreign Lender becomes a party hereto (or designates a new lending office) or is attributable to such Foreign Lender's failure or inability (other than as a result of a Change in Law) to comply with Section 3.5(e), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a new lending office (or assignment), to receive additional amounts from Borrower with respect to such withholding tax pursuant to Section 3.5(a). 7 "Facility Usage" means, at the time in question, the aggregate principal amount of outstanding Loans. "Federal Funds Rate" means, for any day, the rate per annum (rounded upwards, if necessary, to the nearest 1/100th of one percent) equal to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day, provided that (a) if the day for which such rate is to be determined is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published on the next succeeding Business Day, and (b) if such rate is not so published for any day, the Federal Funds Rate for such day shall be the average rate quoted to Administrative Agent on such day on such transactions as determined by Administrative Agent. "Fee Letter" means that certain Fee Letter dated July 15, 2008, between Administrative Agent, SG Americas Securities, LLC, BNP Paribas, BNP Paribas Securities Corp., and Borrower. "Fiscal Quarter" means a three-month period ending on March 31, June 30, September 30 or December 31 of any year. "Fiscal Year" means a twelve-month period ending on December 31 of any year. "Foreign Lender" means any Lender that is organized under the laws of a jurisdiction other than that in which Borrower is resident for tax purposes.For purposes of this definition, the United States of America, each State thereof and the District of Columbia shall be deemed to constitute a single jurisdiction. "Four-Quarter Period" means any period of four consecutive Fiscal Quarters. "Fund" means any Person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its business. 8 "GAAP" means those generally accepted accounting principles and practices which are recognized as such by the Financial Accounting Standards Board (or any generally recognized successor) and which, in the case of Borrower and its Consolidated Subsidiaries, are applied for all periods after the date hereof in a manner consistent with the manner in which such principles and practices were applied to the audited Initial Financial Statements.If any change in any accounting principle or practice is required by the Financial Accounting Standards Board (or any such successor) in order for such principle or practice to continue as a generally accepted accounting principle or practice, all reports and financial statements required hereunder with respect to Borrower or with respect to Borrower and its Consolidated Subsidiaries shall be prepared in accordance with such change, which change shall be disclosed to Administrative Agent on the next date on which financial statements are required to be delivered to Lenders pursuant to Section 6.2(a); provided that, unless the Majority Lenders shall otherwise agree in writing, no such change shall modify or affect the manner in which compliance with the covenants contained in Article VII are computed such that all such computations shall be conducted utilizing financial information presented consistently with prior periods. "Governmental Authority" means the government of the United States or any other nation, or of any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government (including any supra-national bodies such as the European Union or the European Central Bank). "Guarantor" means any Person who has guaranteed some or all of the Obligations and who has been accepted by Administrative Agent as a Guarantor or any Subsidiary of Borrower which now or hereafter executes and delivers a guaranty to Administrative Agent pursuant to Section 6.15. "Hazardous Materials" means any substances regulated under any Environmental Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic or hazardous substances or wastes, or otherwise. "Hedging Contract" means (a) any and all rate swap transactions, basis swaps, credit derivative transactions, forward rate transactions, commodity swaps, commodity options, forward commodity contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or forward bond or forward bond price or forward bond index transactions, interest rate options, forward foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap transactions, cross-currency rate swap transactions, currency options, spot contracts, or any other similar transactions or any combination of any of the foregoing (including any options to enter into any of the foregoing), whether or not any such transaction is governed by or subject to any master agreement, and (b) any and all transactions of any kind, and the related confirmations, which are subject to the terms and conditions of, or governed by, any form of master agreement published by the International Swaps and Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other master agreement (any such master agreement, together with any related schedules, a "Master Agreement"), including any such obligations or liabilities under any Master Agreement. 9 "Highest Lawful Rate" means, with respect to each Lender Party to whom Obligations are owed, the maximum nonusurious rate of interest that such Lender Party is permitted under applicable Law to contract for, take, charge, or receive with respect to such Obligations.All determinations herein of the Highest Lawful Rate, or of any interest rate determined by reference to the Highest Lawful Rate, shall be made separately for each Lender Party as appropriate to assure that the Loan Documents are not construed to obligate any Person to pay interest to any Lender Party at a rate in excess of the Highest Lawful Rate applicable to such Lender Party. "Indebtedness" of any Person means Liabilities in any of the following categories (without duplication): (a)Liabilities for borrowed money, (b) Liabilities constituting an obligation to pay the deferred purchase price of property or services, (c)Liabilities evidenced by a bond, debenture, note or similar instrument, (d)Liabilities which (i) would under GAAP be shown on such Person's balance sheet as a liability, and (ii) are payable more than one year from the date of creation thereof (other than reserves for taxes and reserves for contingent obligations), (e)Liabilities arising under Hedging Contracts, (f) Liabilities constituting principal under leases capitalized in accordance with GAAP, (g)Liabilities arising under conditional sales or other title retention agreements, (h)Liabilities owing under direct or indirect guaranties of Liabilities of any other Person or otherwise constituting obligations to purchase or acquire or to otherwise protect or insure a creditor against loss in respect of Liabilities of any other Person (such as obligations under working capital maintenance agreements, agreements to keep-well, or agreements to purchase Liabilities, assets, goods, securities or services), but excluding endorsements in the ordinary course of business of negotiable instruments in the course of collection, (i) Liabilities (for example, repurchase agreements, mandatorily redeemable preferred stock and sale/leaseback agreements) consisting of an obligation to purchase or redeem securities or other property, if such Liabilities arises out of or in connection with the sale or issuance of the same or similar securities or property, (j) Liabilities with respect to letters of credit or applications or reimbursement agreements therefor; (k)Liabilities with respect to payments received in consideration of oil, gas, or other minerals yet to be acquired or produced at the time of payment (including obligations under "take-or-pay" contracts to deliver gas in return for payments already received and the undischarged balance of any production payment created by such Person or for the creation of which such Person directly or indirectly received payment), 10 (l) Liabilities with respect to other obligations to deliver goods or services in consideration of advance payments therefor; or (m)Liabilities with respect to bankers acceptances, provided, however, that the "Indebtedness" of any Person shall not include Liabilities that were incurred by such Person on ordinary trade terms to vendors, suppliers, or other Persons providing goods and services for use by such Person in the ordinary course of its business which are paid as required by Section 6.7. "Indemnified Taxes" means Taxes other than Excluded Taxes. "Independent Engineers" means an independent petroleum engineering firm chosen by Borrower and acceptable to Administrative Agent. "Initial Engineering Report" means the engineering reports concerning Mineral Interests of
